department of the treasury internal_revenue_service washington d c number cc el gl br1 release date date gl-700795-00 uilc memorandum for north central district_counsel from subject alan c levine chief branch general litigation cc el gl br1 processing offers-in-compromise during or after collection_due_process proceedings this responds to your date memorandum requesting advice on the above- cited subject this document is not to be cited as precedent you have requested our assistance in formulating procedures for the collection_division for working offer-in-compromise cases during the time in which the office of appeals appeals has jurisdiction over a collection_due_process cdp proceeding you have submitted proposed procedures for pre-review by this office the specific factual scenario is as follows a taxpayer is involved in a cdp proceeding with appeals he or she submits an offer-in-compromise with respect to the tax years at issue in the cdp proceeding the offer is submitted to the collection_division however rather than to appeals either during the pendency of the proceeding or at some point after a determination has been made by appeals but where appeals still retains jurisdiction over that determination sec_6330 provides that within days of an appeals determination in a cdp hearing a taxpayer may seek judicial review of that determination pursuant to sec_6330 appeals retains jurisdiction with respect to any determination made under sec_6330 including any subsequent hearings requested by the person who requested the original hearing on issues regarding collection actions taken or proposed with respect to such determination and after the person has exhausted all administrative remedies a change_in_circumstances with respect to such person which affects such determination gl-700795-00 we agree with your proposed procedures to the extent that they acknowledge that as appeals has jurisdiction over the case for the time periods at issue appeals must be contacted and informed of the proposed offer and that the collection_division may not unilaterally take any_action with respect to the proposed offer we think that your proposed procedures should be clarified however to the extent that they suggest that it may be appropriate for an offer to be processed by the collection_division separately from the cdp proceeding once a cdp proceeding is pending with appeals there should not be a separate evaluation of an offer-in-compromise by the collection_division if a taxpayer approaches a revenue_officer with a proposed offer while a cdp proceeding is pending the offer should be referred back to appeals for consideration in conjunction with that proceeding pursuant to sec_6330 a taxpayer should raise at a cdp hearing any issue relating to the unpaid tax or proposed levy this includes any offers of collection alternatives such as offers-in-compromise sec_6330 the consideration of an offer-in-compromise therefore should be a part of appeals’ comprehensive review of the proposed collection action and its alternatives similarly if appeals has issued its determination but retains jurisdiction over that determination pursuant to sec_6330 a proposed offer made to a revenue_officer should be referred to appeals appeals may reconsider its original determination at that time we have the following specific comments on your proposed procedures number states that the collection_division may be able to work the offer while the cdp hearing is pending if appeals has no objections we agree with number sec_2 b and c number d however provides that either the taxpayer or appeals can request that the offer not be processed during the cdp period an offer should not be evaluated by the collection_division separately from the cdp context and consideration of the offer should not be postponed until after appeals relinquishes jurisdiction over the matter appeals should consider the offer as a possible collection alternative as a part of the cdp process the taxpayer cannot be allowed to make offers of some collection alternatives to appeals and other collection alternatives to the collection_division during the cdp process all offers must be made to appeals either directly or referred by the collection_division to appeals number a provides that idrs and aoic controls cannot be established on the taxpayer’s account during the cdp process because appeals has jurisdiction over the case number b provides that payment of any deposits made with the offer cannot be posted on idrs number c provides that any final_determination regarding acceptance rejection return or withdrawal of the offer-in-compromise must be done after the proposed action is approved by appeals collection cannot unilaterally do any of these things gl-700795-00 in addition number indicates that where a proposed offer is submitted after a notice of final_determination has been sent but appeals still retains jurisdiction over that determination the revenue_officer should hold onto the file until appeals no longer has jurisdiction as previously discussed however if an offer is submitted during this time period that offer should be referred to appeals appeals may then wish to reconsider its prior determination pursuant to sec_6330 finally in drafting your procedures we suggest that you keep in mind the ex_parte procedures which will impact communications between appeals and other internal_revenue_service service employees including communications with collection_division employees in conjunction with a cdp hearing pursuant to sec_1001 of the internal_revenue_service restructuring and reform act of rra the service is required to develop a plan to prohibit ex_parte communications between appeals and other service employees that appear to compromise the independence of appeals officers this prohibition will not take effect until a final revenue_procedure describing these ex_parte procedures is finalized a proposed revenue_procedure has been issued by notice_99_50 1999_40_irb_444 date a final revenue_procedure is currently undergoing the review process accordingly we suggest that your procedures make some reference to the future restrictions upon ex_parte communications if you have any further questions please call
